EXHIBIT 10.4

 

Form of Lock-up Letter

August      2005

 

Modtech Holdings, Inc.

2830 Barrett Avenue

Perris, California 92571

 

Re: Registration of Securities by Modtech Holdings, Inc.

 

Dear Ladies and Gentlemen:

 

The undersigned, a stockholder and an [officer/director] of Modtech Holdings,
Inc., a Delaware corporation (the “Company”), understands that the Company has
entered into a Securities Purchase Agreement dated August     , 2005, with
certain purchasers of its common stock (the “Purchase Agreement”) as provided
therein pursuant to which the Company has agreed to file a Registration
Statement (the “Registration Statement”) with the Securities and Exchange
Commission, which will allow certain stockholders of the Company to resell their
shares of common stock of the Company, $0.01 par value per share (the “Common
Stock”) and warrants exercisable into shares of Common Stock, in a secondary
offering. This Letter Agreement is a material inducement to each purchaser to
purchase the Commons Stock and warrants pursuant to the Purchase Agreement.

 

In recognition of the benefit that such an offering will confer upon the
undersigned as a stockholder and an [officer/director] of the Company, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agrees that subject to the exceptions set
forth in the following paragraph, during a period commencing on the date hereof
and ending 180 days after the Registration Statement has remained continuously
effective, the undersigned will not, directly or indirectly, (i) offer, pledge
or encumber, sell, assign, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise dispose of or transfer any shares of
Common Stock or any securities convertible into or exchangeable or exercisable
for Common Stock, whether now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition, or file any registration statement under the Securities Act of
1933, as amended, with respect to any of the foregoing or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Common Stock whether any such swap or transaction is to be settled by delivery
of Common Stock or other securities, in cash or otherwise.

 

The lockup set forth above shall not apply to (i) Common Stock or warrants
exercisable into Common Stock purchased pursuant to the Purchase Agreement, or
(ii) up to 5% of the securities listed in the prior paragraph that the
undersigned owns as of the date hereof.

 

The undersigned confirms that he/she understands that the Company may rely upon
the representations set forth in this Letter Agreement in proceeding with the
filing of the Registration Statement. This Letter Agreement shall be binding on
the undersigned and his/her respective successors, heirs, personal
representatives and assigns. The undersigned agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent against the
transfer of Common Stock or securities convertible into or exchangeable or
exercisable for Common Stock held by the undersigned except in compliance with
this agreement.

 

Very truly yours,